Interim Decision #1464

MATTER OF

Ur

In Deportation Proceedings
A 10221792
-

Decided by Board May 5, 1966
Respondent, a ,28-year-old native of the Philippines and citizen of China, who
entered the United States as a student,. has resided here a few months in
excess of 8 years during which he receiv'ed the degrees of Bachelor of
Science and Master of Science In physics, and who has no family ties in this
country, has not established that his deportation would result in "extreme
hardship" within the meaning of section 244(a) (1), Immigration and Natloirsay Act, as amended, because of the mere fact that he would suffer some
economic hardship. Mt Matter of Hwang, Int. Dec. No. 1218.]
CHARGE:

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Remained
longer, student.

- The case comes forward pursuant to certification by the special
inquiry officer of his order dated February 10, 1965 finding the re-,
spondent deportable on the charge stated in the order to show cause
and granting him the,priyilego of voluntary departure in lieu of deportation with the further order that if he failed to depart when
and as required he be deported to the Republic of the Philippines,
alternatively to the Republic of China on Formosa.
The record relates to a native of the Republic of the Philippines,
a citizen of China, 28 years old, single, who was admitted to the
United Statei at Honolulu, Hawaii on or about September 3, 1956
as a student and was authorized to remain in that status until September 2, 1957. Subsequently, he was granted voluntary departure
in yearly increments conditioned on his maintaining studies or
educational assignment and on May 15, 1968 a first prefetence visa
petition was approved and he was granted permission to remain
in the United States until May 14, 1964, further extensions being
conditioned upon his remaining the beneficiary of an unexpired
visa petition. However, on April 3, 1964 he left 'the employment
159

Interim Decision. #1464
of the first preference visa petitioner and has since remained in
the United States.. Deportability on. the charge stated in the order
to show cause is established.
The respondent has established good ' moral character for the
period he has resided in the United States. He attended universities
where he was awarded a degree of Bachelor of Science in Physics
in September 1960 and a degree of Master of Science in Physics on
December 15, 1962. At the University of Minnesota he was employed as a technician and engineer trainee and after graduation
he worked for UNIVAC for 14 months at a salary of $160 per
week. The respondent is now attending classes at Stanford Uni-

not for credit, but merely as an auditor. He has done parttime work as a Russian translator and is presently living on his
versity,

savings which total about $1800. His parents, also of the Chinese
race, were naturalized in the Philippines in 1956 or 1957 and
although he apparently derived Philippine citizenship through his
parents' naturalization, he has had some difficulty in securing a
Philippine passport because of a question of identity. The respondent has five brothers and seven sisters in the Philippines, all of his
brothers being employed. He is in possession of a valid passport of
the Republic of China on Formosa.
The quota for the Philippines is oversubscribed and respondent
cannot obtain an immigrant visa for that reason. He testified his
deportation would result in hardship to himself because he would
find it difficult to adjust to a new environment outside of the United
States and he would have limited opportunities in his field of

academic training. He believes that he might obtain work as a
teacher.
The respondent has applied for suspension of deportation under
section 244(a) (1) of the Immigration and Nationality Act as
amended. As one of the necessary qualifying ingredients, he must
establish that his deportation would, in the opinion of the Attorney
General, result in extreme hardship to himself since he has no
qualifying relatives in the United States.
The respondent is 2• years of age and has resided in the United
States only since September 1956'or a few' months in excess of eight
years. He was. about nineteen and a half years old when he came
to this country as a student intending to return to his native country
at the completion of his echication. However, while in the United
Stites he underwent a change of mind and now desires to remain
in this country. All of his family ties are in the Philippines where
his father was formerly engaged in the textile business and whore
his fivebrothers are all employed. In additions he has seven sisters
• 160

Interim Decision #1464
there. Apparently, the-respondent left 1TNIVAC, the company
which petitioned for his. first preference because of difficulties as the
result of undue pressures on him. He is presently doing part-time
work as a Russian transistor. Bearing in mind that the respondent.
entered the United States as a student, that he has no family ties
in this country and•all of his ties are in the Philippines, the mere
fact that the respondent would 'suffer some economic hardship does
not constitute "extreme hardship" so as to qualify him for the discretionary relief of suspension of deportation. Upon the record it
is believed that voluntary departure is the maximum relief which
should be granted.
The special inquiry officer has referred to Matter of Hwang, int.
Dec. No. 1319, and to certain decisions rendered by him in the
belief that he was bound by the guide lines laid clown in Matter
of Hwang, Matter of Hwang does not lay down any hard and
fast rules. It states that the personal privation contemplated in a
situation characterized by "extreme hardship" within the meaning
of the statute is not a definable term of fixed, and inflexible content
or meaning but necessarily depends upon the facts and circumstances
peculiar to each case. It was pointed out that the term "extreme
hardship" admits of varying degrees of severity; the limits of personal deprivation and economic detriment contemplated in the term
"extreme hardship" cannot be stated in a hard. and fast rule: It•
was conceded that it could be found that the return of an alien who
was admitted as a foreign student to the country whence he came
might result in extreme hardship within the meaning of section
21.4(a) (1), as amended, in certain circumstances, but the absence of
substantial equities arising from the fact that after admission as a
student and the residence in the United States for approximately
eight years did .not. affirmatively establish extreme hardship.
Thus it can be seen that we did not preclude an alien who entered
the United States as a nonimmigrant - student from a grant of suspension of deportation pursuant to section 244(a) (1) where there
existed in a case equitable factors which resulted in a finding of
exceptional hardship within the meaning of the statute. A close
examination of the cases selected by the special inquiry officer discloses the existence of other favorable and equitable factors which
resulted in a finding of exceptional hardship? Each case must be
1 1n one of the eases there was long residence of 25 years; in another, the
-

alien bad spent her formative years in the United States, all of her family ties
and meaningful associations were in the United States and she was no longer
familiar with the dialect which was the prevailing language of the island to
which she would return; in still another case the alien bad not resided in her
native country, China, since she was 17 years old.

161

Interim Decision #1464
analyzed on the basis of the factual details present therein and each
case must be considered on its own merits in making a finding of ex-

ceptional hardship. The line which may separate a finding of extreme hardship nray be at times close, but it is-based. upon a study
. of the circumstances of each case and the presence of substantial
equities.
•
ORDER: It is ordered that the order of the special inquiry officer
dated February 10, 1965' ibe- and the same is hereby approved.

162

